TRIGGER CLAMP WITH PINCH PROTECTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 8/3/22, with respect to the rejection(s) of claim(s) 1-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 102(a)(1) and 35 U.S.C. 103.
Claim Objections
Claims 16 and 18 objected to because of the following informalities: 
In claim 16, “by a user and trigger” should read, “by a user and the trigger”.  
In claim 18, “a rail” should read, “a rail;”.
Appropriate correction is required.
Claim Interpretation
From the specification and the drawings, it is unclear what the structural distinction between the fin and the handle are.  Although the fin is annotated as a separate portion of the handle, there are no distinguishing factors in structure and/or material.  Therefore, the Examiner broadly interprets the fin as the portion of the handle where the webbing between a user’s thumb and index finger is received on the handle.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-17 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 1 and 16 recite, “…a user and the trigger is squeezed by a hand of the user, the fin prevents a fleshy pad at a base of an index finger of the user from protruding between the trigger and the handle”.  Claims 2-15 depend from claim 1, and claim 17 depends from claim 16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-8, 13, 16, and 18 rejected under 35 U.S.C. 103 as being anticipated by Gatzemeyer et al. (US 5009134).
Regarding claim 1, Gatzemeyer et al. teach a trigger clamp (10) comprising: a rail (14) (Fig. 1);
a movable jaw (12) configured to move along the rail (14) (Fig. 1);
a handle (20) fixed relative to the movable jaw (12) (Fig. 1);
and a trigger (24) movable relative to the handle (20) from an unactuated position away from the handle (20) to an actuated position pulled close to the handle, which when pulled towards the handle causes movement of the movable jaw (12) along the rail (14) (Col. 3, lines 54-57; Fig. 4);
wherein the handle (20) comprises a trigger facing wall (58) generally extending along a first plane, and a fin generally extending to a second plane, the second plane being closer to the trigger than the first plane (see annotated Figs. 1 and 4; Fig. 4);
wherein the trigger (24) is forward of the second plane in the unactuated position (see annotated Fig. 1; Fig. 1);
wherein as the trigger (24) is pulled into the actuated position, the trigger is received to an interior of the fin, between the second plane (forward most end of the fin defines second plane) and the first plane (Fig. 1; Col. 2, lines 60-62; Col. 4, lines 5-12); 
and wherein when the trigger clamp (10) is engaged by a user and the trigger is squeezed by a hand of the user, the fin prevents a fleshy pad at a base of an index finger of the user form protruding between the trigger (24) and the handle (20) (Fig. 1; annotated Fig. 1; see claim interpretation for “fin” above).
Regarding claim 2, Gatzemeyer et al. teach wherein the trigger (24) is positioned forward of the fin until pulled towards the fin (Fig. 4; see annotated Fig. 4; Col. 2, lines 60-62; Col. 4, lines 5-12).
Regarding claim 3, Gatzemeyer et al. teach wherein the handle (20) comprises a backwall that extends towards the trigger (24) to define the trigger facing wall (58) (Fig. 4; see annotated Fig. 4).
Regarding claim 4, Gatzemeyer et al. teach wherein the backwall curves towards the trigger facing wall 58 (Fig. 4; see annotated Fig. 4).
Regarding claim 7, Gatzemeyer et al. teach wherein the trigger (24) comprises a handle facing wall that generally matches a contour of the trigger facing wall 58 away from the fin (Fig. 4; see annotated Fig. 4).
Regarding claim 8, Gatzemeyer et al. teach wherein the trigger (24) and the handle (20) are configured to maintain a gap between the trigger facing wall (58) and the handle facing wall away from the fin (Fig. 4; see annotated Fig. 4).
Regarding claim 13, Gatzemeyer et al. teach wherein a height of the fin is defined between a third plane and a fourth plane, the third plane and the fourth plane being generally parallel to the rail member, and generally perpendicular to the first plane (see annotated Fig. 1).
Regarding claim 16, Gatzemeyer et al. teach a method of manufacturing a trigger clamp (10) comprising: providing a rail (14) (Fig. 1);
forming a movable jaw (12) configured to move along the rail (14), with a handle (20) fixed relative to the movable jaw (12) (Fig. 1);
and providing a trigger (24) movable relative to the handle (20) from an unactuated position away from the handle to an actuated position pulled close to the handle, which when pulled towards the handle causes movement of the movable jaw along the rail (14) (Col. 3, lines 54-57; Fig. 4);
wherein the handle (20) comprises a trigger facing wall (58) generally extending along a first plane, and a fin generally extending to a second plane, the second plane being closer to the trigger than the first plane (Fig. 4; see annotated Figs. 1 and 4);
wherein the trigger is forward of the second plane in the unactuated position (see annotated Fig. 1);
wherein as the trigger (24) is pulled into the actuated position, the trigger is received to an interior of the fin, between the second plane and the first plane (Fig. 4; see annotated Figs. 1 and 4; Col. 2, lines 60-62; Col. 4, lines 5-12); 
and wherein when the trigger clamp (10) is engaged by a user and trigger is squeezed by a hand of the user, the fin prevents a fleshy pad at a base of an index finger of the user from protruding between the trigger and the handle (Fig. 1; annotated Fig. 1; see claim interpretation for “fin” above).
Regarding claim 18, Gatzemeyer et al. teach a method of operating a trigger clamp (10), wherein the trigger clamp (10) comprises a rail (14) a movable jaw (12) configured to move along the rail (14) (Fig. 1);
a handle (20) fixed relative to the movable jaw (12) (Fig. 1);
and a trigger (24) movable relative to the handle (20) from an unactuated position away from the handle to an actuated position pulled close to the handle, which when pulled towards the handle causes movement of the movable jaw along the rail (14) (Col. 3, lines 54-57; Fig. 4);
wherein the handle (20) comprises a trigger facing wall (58) generally extending along a first plane, and a fin generally extending to a second plane, the second plane being closer to the trigger than the first plane (Figs. 1 and 4; see annotated Fig. 1);
wherein the trigger (24) is forward of the second plane in the unactuated position (Fig. 1; see annotated Fig. 1);
and wherein the trigger (24) is shaped to be selectively received to an interior of the fin the method comprising: engaging the handle (20) and the trigger (24) of the trigger clamp (10), contacting a backwall of the handle (20) distal from the trigger, the fin, and the trigger (Fig. 1; see annotated Figs. 1 and 4; Col. 4, lines 5-12);
and pulling the trigger (24) into the actuated position towards the handle (20), such that the trigger moves into an interior of the fin, between the second plane and the first plane (Col. 4, lines 5-12; see annotated Fig. 1; Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 14-15 rejected under 35 U.S.C. 103 as being unpatentable over Gatzemeyer et al. (US 5009134) in view of Tews et al. (US 20150082639).
Regarding claim 5, Gatzemeyer et al. teaches the trigger clamp (10) of claim 1 (Fig. 1).
Gatzemeyer et al. does not teach the extension being approximately 5-40 mm.
Tews et al. teaches a handle (38) with an extension (38d’) configured for a comfortable grip ([0059]; Fig. 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create the fin extension of Gatzemeyer et al. to be approximately 5-40 mm, because the instant specification discloses that this dimension is for the common length of an index finger, and Gatzemeyer et al. is gripped by a hand in the same manner.  Further, Tews et al. supports dimensioning a portion of the handle for a comfortable grip for a user (one with a common length index finger) ([0059]); therefore, one of ordinary skill in the art would recognize that dimensioning the fin portion of the handle to fit a common user’s hand would be obvious.  It would have been obvious to one of ordinary skill in the art to optimize the fin extension dimensions between approximately 5mm to 40mm through routine optimization for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodrufl 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).
Regarding claim 6, Gatzemeyer et al. in view of Tews et al. teach claim 5. 
Gatzemeyer et al. in view of Tews et al. are silent to wherein the extension of the fin is approximately 30 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create the fin extension of Gatzemeyer et al. in view of Tews et al. to be approximately 30 mm, because the instant specification discloses that this dimension is for the common length of an index finger, and Gatzemeyer et al. and Tews et al. are gripped by a hand in the same manner.  Further, Tews et al. supports dimensioning a portion of the handle for a comfortable grip for a user (one with a common length index finger) ([0059]); therefore, one of ordinary skill in the art would recognize that dimensioning the fin portion of the handle to fit a common user’s hand would be obvious.  It would have been obvious to one of ordinary skill in the art to optimize the fin extension dimensions to approximately 30mm through routine optimization for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodrufl 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).
Regarding claim 14, Gatzemeyer et al. teaches the trigger clamp (10) of claim 13 (Fig. 1).
Gatzemeyer et al. does not teach the extension being approximately 5-40 mm.
Tews et al. teaches a handle (38) with an extension (38d’) configured for a comfortable grip ([0059]; Fig. 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create the fin extension of Gatzemeyer et al. to be approximately 5-40 mm, because the instant specification discloses that this dimension is for the common length of an index finger, and Gatzemeyer et al. is gripped by a hand in the same manner.  Further, Tews et al. supports dimensioning a portion of the handle for a comfortable grip for a user (one with a common length index finger) ([0059]); therefore, one of ordinary skill in the art would recognize that dimensioning the fin portion of the handle to fit a common user’s hand would be obvious.  It would have been obvious to one of ordinary skill in the art to optimize the fin extension dimensions between approximately 5mm to 40mm through routine optimization for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodrufl 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).
Regarding claim 15, Gatzemeyer et al. in view of Tews et al. teach claim 14. 
Gatzemeyer et al. in view of Tews et al. are silent to wherein the extension of the fin is approximately 30 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create the fin extension of Gatzemeyer et al. in view of Tews et al. to be approximately 30 mm, because the instant specification discloses that this dimension is for the common length of an index finger, and Gatzemeyer et al. and Tews et al. are gripped by a hand in the same manner.  Further, Tews et al. supports dimensioning a portion of the handle for a comfortable grip for a user (one with a common length index finger) ([0059]); therefore, one of ordinary skill in the art would recognize that dimensioning the fin portion of the handle to fit a common user’s hand would be obvious.  It would have been obvious to one of ordinary skill in the art to optimize the fin extension dimensions to approximately 30mm through routine optimization for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodrufl 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).
Claims 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Gatzemeyer et al. (US 5009134) in view of Shute et al. (US20150246431).
Regarding claim 9, Gatzemeyer et al. teach the trigger clamp of claim 8.
Gatzemeyer et al. do not teach wherein the handle comprises a flange that extends from the handle towards the trigger further than the trigger facing wall.
Shute et al. teach a trigger clamp with a handle (20) and a trigger (24), wherein the handle comprises a flange that extends from the handle towards the trigger further than the trigger facing wall ([0053]; Fig. 4; see annotated Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the flange of Shute et al. on the handle of Gatzemeyer et al. because Shute et al. demonstrates that the trigger and handle achieve operation of moving the trigger clamp in the same manner as Gatzemeyer et al., regardless of the flange.  Further, incorporating a flange would help ensure proper alignment of the trigger when pulled into the handle, especially if a flimsy material is used for creating the trigger.

Regarding claim 10, Gatzemeyer et al. in view of Shute et al. teach wherein the flange is received in the trigger (24) when the trigger is squeezed by the user (Shute et al. Fig. 4; see annotated Fig. 4).
Claims 11-12, 17, and 19 rejected under 35 U.S.C. 103 as being unpatentable over Gatzemeyer et al. (US 5009134).
Regarding claim 11, Gatzemeyer et al. teach claim 8.
Gatzemeyer et al. is silent to wherein the gap is greater than approximately 3 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a gap greater than approximately 3 mm in the invention taught by Gatzemeyer et al. because if the gap was smaller than 3 mm, the trigger and handle would not have sufficient room to close and allow for large movements of the bar clamp.
Regarding claim 12, Gatzemeyer et al. wherein from a side profile of the clamp and away from the fin, a backwall of the handle, the trigger facing wall of the handle, and the handle facing wall of the trigger have matching contours (Fig. 10; see annotated Fig. 10; additional embodiment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the matching contours of the backwall, trigger facing wall, and handle facing wall of the clamp from the embodiment depicted in Fig. 10, with the embodiment depicted in Figs. 1 and 4, because Gatzemeyer et al. demonstrates that the trigger and handle achieve operation of moving the trigger clamp in the same manner, regardless of the shape of the handle.
Regarding claim 17, Gatzemeyer et al. teach wherein a contour of the trigger facing wall matches a contour of a handle facing wall formed on the trigger (see annotated Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the matching contours of the backwall, trigger facing wall, and handle facing wall of the clamp from the embodiment depicted in Fig. 10, with the embodiment depicted in Figs. 1 and 4, because Gatzemeyer et al. demonstrates that the trigger and handle achieve operation of moving the trigger clamp in the same manner, regardless of the shape of the handle.
Regarding claim 19, Gatzemeyer et al. teach wherein a contour of the trigger facing wall matches a contour of a handle facing wall formed on the trigger (see annotated Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the matching contours of the backwall, trigger facing wall, and handle facing wall of the clamp from the embodiment depicted in Fig. 10, with the embodiment depicted in Figs. 1 and 4, because Gatzemeyer et al. demonstrates that the trigger and handle achieve operation of moving the trigger clamp in the same manner, regardless of the shape of the handle.


    PNG
    media_image1.png
    311
    427
    media_image1.png
    Greyscale

Gatzemeyer et al. annotated Fig. 1

    PNG
    media_image2.png
    438
    430
    media_image2.png
    Greyscale

Gatzemeyer et al. annotated Fig 4

    PNG
    media_image3.png
    323
    518
    media_image3.png
    Greyscale

Gatzemeyer et al. annotated Fig. 10

    PNG
    media_image4.png
    389
    617
    media_image4.png
    Greyscale

Shute et al. annotated Fig. 4 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached M-TR 6:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBIE E QUANN/               Examiner, Art Unit 3723                                                                                                                                                                                         
/TYRONE V HALL JR/               Primary Examiner, Art Unit 3723